DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 09/07/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 1-8 has been entered.
The addition of claims 21-24 has been entered.
Claims 9-24 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 9, on line 3, replace “being“ with --being a field emitter—
Claim 19, on line 5, replace “being“ with --being a field emitter—
 Authorization for this examiner’s amendment was given in correspondence with applicant’s representative, Kelvin Catmull on 09/17/2021.
 
Allowable Subject Matter
Claims 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
the emitter being a field emitter”  including the remaining limitations.
	Claims 10-18 and 20-24 are allowable, at least, because of their dependencies on claims 9 and 19, respectively,

Examiner Note: The closest Prior Art reference of  Harsh (US Patent No. 2,810,091) discloses, at least in figure 2: a charged particle gun (col. 2, line 58) for a charged particle beam device (col. 1, line 19, CRT), comprising: a gun housing (we, col. 2, line 15); an emitter (16, col. 2, line 20) provided in the gun housing (12), the emitter (16) being configured to emit a charged particle beam (50, col.2 , line 58) along an axis (40, 2/50); an emitter power supply (2/45, potentials applied) connected to the emitter (16); a trapping electrode (24, col. 3, line 30) provided in the gun housing (12), the trapping electrode (24) at least partially surrounding the axis (2/lines 24-25, cylindrical and see fig. 2); a trapping power supply connected to the trapping electrode (2/30-31, electrically connected to. Also power leads are shown in fig. 2 but not labeled. Also 24 is non-magnetic 2/35, steel but creates a field 32 which requires power); and a shielding element (21’, col. 3, line 18) shielding an electrostatic field (32) of the trapping electrode (24) from the axis during operation of the gun housing (col. 3, lines 17-25).  
However, the electron gun of Harsh is in a CRT with a thermionic emitter not a field emitter, not interchangeable.
	


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879